DETAILED ACTION
Claims 1-4, 6-13, and 15-20 are currently pending. 
Claims 5 and 14 have been cancelled. 
Claim 20 is newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
I. Claim Objections
  	Examiner agrees the current amendment overcomes the objection to claim 16, and the objection is withdrawn. 
II. Obviousness-Type Double Patenting 
	Examiner agrees the current amendments to claim 1 overcomes the obviousness type double patenting rejection and withdraws the ODP rejection over claims 1 and 5-8. Examiner does not agree that the amendment to claim 10 overcomes the ODP rejection. As will be fully discussed below, the claims continue to be obvious over the ‘250 patent. Claim 1 has changed language to a “capture rate” of photographs which is not explicitly claimed in ‘250 patent. Claim 10 (and newly added claim 20) does not reflect this same change in claim language and remains rejected below. 
III. 35 U.S.C. 101
	Examiner agrees the current amendment overcomes the rejections under 35 U.S.C. 101 and the rejections are withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  10, 15-17, and 19-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim  7-9 and 14 of U.S. Patent No. 10,872,250. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘250 patent anticipate the current claims.
Regarding pending claim 10, patented claim 2, when read in its entirety, completely anticipates all limitations of the current claim as follows: 
A parking system, comprising:
a.  a vehicle having an image capture device electronically coupled to a processor; (Claim 1, an autonomous vehicle comprising: a processor and an image capture device)  and 
b. programming instructions stored on a computer-readable medium configured to cause the processor of the vehicle to: (Claim 1, a first set of programming instructions stored on computer readable medium, wherein the first set of programming instructions is configured to cause the processor of the autonomous vehicle to) 
i. cause the image capture device to capture one or more images of the parking zone; estimate a density of cars parked in a parking zone to produce an estimate parking density; (cause the image capture device to capture images, wherein the images comprise images of license plates of parked vehicles in the parking zone; and determine an estimated density of parked vehicles in the parking zone)
ii.  compare the estimate parking density to an expected parking density for the parking zone; (Claim 1, if the estimated density is greater than expected density…… if the estimated density is less than expected density…) and 
iii. reduce the  number of images that an image capture device will capture in the parking zone if the estimated parking density is greater than the expected parking density; (Claim 1, if the estimate density is greater than the expected density performing one or both of the following; reducing a number of images that image capture device will capture in the parking zone)  or
v. increase the  number of images that an image capture device will capture in the parking zone if the estimated parking density is less than the expected parking density.   (Claim 1 …… if the estimated density is less than expected density….increasing a number of images that the image capture device will capture in the parking zone)
vi. perform optical character recognition on the images to identify a license plate number, (Claim 2) and 
vii. query a parking enforcement database to determine whether the license plate number is subject to an unexpired parking transaction.  (Claim 1, for each extracted license plate number, query a parking enforcement database to determine whether the license plate number is subject to an unexpired parking transaction)


Regarding pending claim 15, patented claim 1 completely anticipates all limitations of the current claim as follows: 
The system of claim 10, further comprising programming instructions to initiate an enforcement action for each extracted license plate number that is not subject to an unexpired parking transaction. (Claim 1, initiate an enforcement action for each extracted license plate number that is not subject to an unexpired parking transaction)

Regarding pending claim 16, patented claim 7 completely anticipates all limitations of the current claim as follows: 
The system of claim 15, wherein programming instructions to initiate an enforcement action comprises programming instructions to: 
a. implement a parking purchase if the parking enforcement database includes a payment credential associated with the license plate number;(Claim 7, if the parking enforcement database includes a payment credential that is associated with the license plate number, use the payment credential to implement a parking purchase transaction) or 
b. generate an enforcement ticket and transmit the enforcement ticket to an enforcement agent or an owner of the vehicle associated with the license plate number if the parking enforcement database does not include a payment credential that is associated with the license plate number.  (Claim 7, if the parking enforcement database does not include a payment credential that is associated with the license plate number, generate an enforcement ticket and cause the enforcement ticket to be transmitted to an enforcement agent or an owner of the vehicle on which the license plate number is installed) 

Regarding pending claim 17, patented claim 2 completely anticipates all limitations of the current claim as follows: 
The system of claim 10, wherein programming instructions to perform optical character recognition comprises programming instructions to: 
 a. perform license plate localization; and 
  3perform character segmentation; 
c.  (Claim 2) 

Regarding pending claim 19, patented claim 1 completely anticipates all limitations of the current claim as follows: 
The system of claim 10, wherein the vehicle is an autonomous vehicle.(Claim 1, autonomous vehicle) 

Regarding claim 20, the claim is entirely anticipated by claim 2 when read in its entirety as follows: 
An autonomous vehicle comprising: (Claim 1, an autonomous vehicle comprising: a processor and an image capture device)
a. an image  capture device electronically coupled to a processor, (Claim 1, an autonomous vehicle comprising: a processor and an image capture device) and 
b. programming instructions stored on a computer-readable medium configured to cause the processor of the vehicle to: (Claim 1, a first set of programming instructions stored on computer readable medium, wherein the first set of programming instructions is configured to cause the processor of the autonomous vehicle to) 
i. cause the image capture device to capture one or more images of the parking zone; ( Claim 1cause the image capture device to capture images, wherein the images comprise images of license plates of parked vehicles in the parking zone;)
 ii. estimate a density of cars parked in a parking zone based on the one or more images  to produce an estimate parking density; (Claim 1 determine an estimated density of parked vehicles in the parking zone)
ii.  compare the estimate parking density to an expected parking density for the parking zone; (Claim 1, if the estimated density is greater than expected density…… if the estimated density is less than expected density…) and 
iii. if the estimated parking density is greater than the expected parking density, reduce the  number of images that an image capture device will capture in the parking zone if the estimated parking density is greater than the expected parking density; (Claim 1, if the estimate density is greater than the expected density performing one or both of the following; reducing a number of images that image capture device will capture in the parking zone)  or
v. if the estimated parking density is less than the expected parking density, increase the  number of images that an image capture device will capture in the parking zone if the estimated parking density is less than the expected parking density.   (Claim 1 …… if the estimated density is less than expected density….increasing a number of images that the image capture device will capture in the parking zone)
vi. perform optical character recognition on the images to identify a license plate number, (Claim 2) and 
vii. query a parking enforcement database to determine whether the license plate number is subject to an unexpired parking transaction.  (Claim 1, for each extracted license plate number, query a parking enforcement database to determine whether the license plate number is subject to an unexpired parking transaction)

Allowable Subject Matter
	No rejections are made under the prior art. 
Claims 1-4 and 6-9 are allowed. Claims 10, 15-17, and 19-20 would be allowable if the above double patenting rejections were overcome. Claims 11-13 and 18 are objected to as being dependent upon a rejected base claim and would be allowable if rewritten in independent form. 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	a. estimating a density of cars parking in a parking zone to produce an estimate parking density; 
	b. comparing the estimate parking density to an expected parking density for the parking zone; and 
	d. reducing the capture rate if the estimated parking density is greater than the expected parking density; or 
	e. increasing the capture rate if the estimated parking density is less than the expected parking density. 
	Claims 2-4 and 6-9 depend from claim 1 and would therefore also be allowable if above rejections were overcome, where applicable. 
	Li (US 97734413)  teaches a parking enforcement system based upon the extraction of license plates and image monitoring. Ioli (US 2012/0147190) teaches parking enforcement and payment methods. The references alone, and in combination, fail to teach the estimating of parking density and change in imaging as claimed. 

Regarding claim 10, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	ii. estimate a density of cars parking in a parking zone to produce an estimate parking density; 
	iii. compare the estimate parking density to an expected parking density for the parking zone; and 
	iv. reduce the number of images that an image capture device will capture in the parking zone if the estimated parking density is greater than the expected parking density; or 
	v. increase the number of images that an image capture device will capture in the parking zone if the estimated parking density is less than the expected parking density. 
	Claims 11-13, and 15-19 depend from claim 10 . Claims  11-13 and 18 are objected to as being dependent upon a rejected base claim and would be allowable if rewritten in independent form. Claims 15-17 and 18 would also be allowable if the rejection of claim 10 above were overcome.
	Li (US 97734413)  teaches a parking enforcement system based upon the extraction of license plates and image monitoring. Ioli (US 2012/0147190) teaches parking enforcement and payment methods. The references alone, and in combination, fail to teach the estimating of parking density and change in imaging as claimed. 

Regarding claim 20, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	ii. estimate a density of cars parking in a parking zone based on the one or more images to produce an estimated parking density; 
	iii. compare the estimate parking density to an expected parking density for the parking zone; and 
	iv. if the estimated parking density is greater than the expected parking density, reduce the number of images that an image capture device will capture in the parking zone if the estimated parking density is greater than the expected parking density; or 
	v.if the estimated parking density is less than the expected parking density,  increase the number of images that an image capture device will capture in the parking zone if the estimated parking density is less than the expected parking density. 
	Li (US 97734413)  teaches a parking enforcement system based upon the extraction of license plates and image monitoring. Ioli (US 2012/0147190) teaches parking enforcement and payment methods. The references alone, and in combination, fail to teach the estimating of parking density and change in imaging as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Molly Wilburn/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666